UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4083


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANNY TERRON RONEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Max O. Cogburn, Jr., District Judge. (1:16-cr-00039-MOC-DLH-2)


Submitted: October 31, 2017                                  Decided: November 8, 2017


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Interim Defender, Joshua B. Carpenter, Appellate Chief,
FEDERAL PUBLIC DEFENDER FOR THE WESTERN DISTRICT OF NORTH
CAROLINA, Asheville, North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Danny Terron Roney was involuntarily committed to the custody of the Attorney

General, pursuant to 18 U.S.C. § 4241(d) (2012), based on a finding by a magistrate

judge, affirmed by the district court, that he is incompetent to stand trial on federal

criminal charges. Appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), concluding that there are no meritorious grounds for appeal but

questioning whether the district court erred in finding Roney incompetent. Roney has

filed a pro se supplemental brief also challenging the commitment order.           After a

thorough review of the record, we affirm.

      We review a district court’s competency determination for clear error. United

States v. Robinson, 404 F.3d 850, 856 (4th Cir. 2005). As recognized by the magistrate

judge, § 4241(d) establishes a two-part disjunctive test of competency:

      If . . . the court finds by a preponderance of the evidence that the defendant
      is presently suffering from a mental disease or defect rendering him
      mentally incompetent to the extent that he is unable to understand the
      nature and consequences of the proceedings against him or to assist
      properly in his defense, the court shall commit the defendant to the custody
      of the Attorney General.

18 U.S.C. § 4241(d). Based on an unrebutted psychological evaluation, the magistrate

judge found that Roney was suffering from a mental disease or defect that rendered him

unable to understand the nature and consequences of the proceedings against him or to

assist in his own defense. The district court reviewed the magistrate judge’s findings and

concurred in the commitment order.




                                            2
       We have reviewed the record, including the transcript of Roney’s competency

hearing, and we conclude that the district court did not clearly err by finding Roney

incompetent and committing him to the custody of the Attorney General. Therefore, we

affirm the district court’s commitment order.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. ∗ This court requires that counsel inform

Roney, in writing, of the right to petition the Supreme Court of the United States for

further review. If Roney requests that a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on

Roney.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.



                                                                               AFFIRMED




       ∗
        To the extent Roney’s pro se brief seeks to challenge other aspects of his case,
we lack jurisdiction to consider these claims because they do not stem from a final order,
28 U.S.C. § 1291 (2012), or an appealable interlocutory or collateral order, 28 U.S.C.
§ 1292 (2012); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).



                                             3